BAKER DONELSON BEARMAN, CALDWELL & BERKOWITZ, PC WACHOVIA TOWER 420 TWENTIETH STREET NORTH SUITE 1600 BIRMINGHAM, ALABAMA 35203 PHONE:205.328.0480 fax:205.322.8007 www.bakerdonelson.com Irene Graves Direct Dial: 205.250.8314 Direct Fax: 205.488.3714 E-Mail Address: igraves@bakerdonelson.com February 11, 2008 Mr. Terence O'Brien Accounting Branch Chief Securities and Exchange Commission Division of Corporation Finance Mail Stop 7010 100 F Street, N.E. Washington, D.C.20549 Re: NN, Inc. Form 10-K for the Fiscal Year Ended December 31, 2006 Filed March 16, 2007 Form 10-Q for the Fiscal Quarter Ended September 30, 2007 Filed November 9, 2007 File No. 000-23486 Ladies and Gentlemen: Pursuant to your discussion with James H. Dorton last week, NN, Inc. (the "Company") hereby requests an additional ten (10) business days in which to respond to the the comments received from the Staff of the Securities and Exchange Commission by letter dated November 28, 2007.Please do not hesitate to contact the undersigned if you have any questions or comments relating to this correspondence. Very truly yours, /s/ Irene Graves Irene Graves cc: James H. Dorton
